t c memo united_states tax_court andrew mitchell berry and sara berry petitioners v commissioner of internal revenue respondent ronald gene berry and linda kathryn berry petitioners v commissioner of internal revenue respondent docket nos filed date andrew mitchell berry and sara berry pro_se in docket no ronald gene berry and linda kathryn berry pro_se in docket no steven mitchell roth and kris h an for respondent memorandum findings_of_fact and opinion kerrigan judge in these consolidated cases respondent issued ronald and linda berry ronald and linda and andrew and sara berry andrew and sara collectively petitioners notices of deficiency for tax_year respondent determined a dollar_figure deficiency and a dollar_figure sec_6662 accuracy-related_penalty for ronald and linda respondent determined a dollar_figure deficiency and a dollar_figure sec_6662 accuracy-related_penalty for andrew and sara after concessions by both parties the issues for our consideration are whether petitioners’ s_corporation phoenix construction and remodeling inc phoenix overreported its gross_receipts by dollar_figure whether phoenix has additional cost_of_goods_sold whether petitioners are entitled to flowthrough deductions for additional car and truck expenses of phoenix of dollar_figure whether andrew and sara are entitled to a deduction of dollar_figure for car and truck expenses reported on schedule c profit or loss from business whether andrew and sara are entitled to a schedule c deduction for business use of the home of dollar_figure and whether petitioners are liable for accuracy-related_penalties under sec_6662 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar findings_of_fact some of the facts are stipulated and are so found petitioners resided in california when they timely filed their petitions phoenix in ronald and andrew owned and operated phoenix an s_corporation phoenix built and remodeled homes in san luis obispo county california san luis obispo gary luttrell was a fractional investor in construction homes in san luis obispo mr luttrell held a partial interest in unfinished homes and he would often sell parts of the unfinished homes on date mr luttrell died his death certificate listed his occupation as a psychiatric technician 1respondent contends that petitioners are not entitled to deduct dollar_figure of phoenix’s expenses for petitioners contest only some of these disallowed expenses during phoenix had one bank account with bank of america and two bank accounts with wells fargo bank it used quickbooks software to keep track of its records on or about date phoenix filed a form_1120s u s income_tax return for an s_corporation for both couples claimed of phoenix’s flowthrough profits and losses on their respective schedules e supplemental income and loss for h_r block prepared phoenix’s tax_return as well as petitioners’ respective form sec_1040 u s individual_income_tax_return for respondent examined phoenix’s tax_return for and petitioners’ notices of deficiency included adjustments pursuant to the examination of phoenix on date the revenue agent’s acting supervisor executed a civil penalty approval form which stated that accuracy-related_penalties would be imposed on phoenix’s shareholders after the notices of deficiency were issued petitioners provided respondent with additional information regarding phoenix’s expenses following review respondent allowed deductions of dollar_figure and disallowed deductions of dollar_figure ronald and linda ronald and linda timely and jointly filed their form_1040 for on their schedule e they reported income of dollar_figure on date the revenue agent’s acting supervisor executed a civil penalty approval form approving the penalty determined in the notice_of_deficiency issued on date andrew and sara andrew and sara timely and jointly filed their form_1040 for during andrew had a bank account with bank of america andrew and sara reported car and truck expenses of dollar_figure on their schedule c and respondent disallowed any deduction for these expenses the schedule c was for a business sales sales they reported income of dollar_figure on their schedule e on date the revenue agent’s acting supervisor executed a civil penalty approval form approving the penalty determined in the notice_of_deficiency issued on date opinion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 under sec_7491 in certain circumstances the burden_of_proof may shift from the taxpayer to the commissioner petitioners have not claimed or shown that they have met the specifications of sec_7491 to shift the burden_of_proof to respondent as to any relevant factual issue deductions are a matter of legislative grace and a taxpayer must prove his or her entitlement to a deduction 503_us_79 292_us_435 generally an s_corporation shareholder determines his or her tax_liability by taking into account a pro_rata share of the s corporation’s income losses deductions and credits sec_1366 where a notice_of_deficiency includes adjustments for s_corporation items with other items unrelated to the s_corporation we have jurisdiction to determine the correctness of all adjustments see 135_tc_238 sec_162 permits taxpayers to deduct all ordinary and necessary business_expenses paid_or_incurred during the taxable_year a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to a statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir gross_receipts petitioners contend that dollar_figure of phoenix’s gross_receipts in were included mistakenly they contend that cash deposits of dollar_figure and dollar_figure made on august and date respectively were a loan from linda’s father james cummings money received pursuant to a loan is not included in gross_income because there is an obligation to repay see 461_us_300 a bona_fide loan requires both parties to have an actual good-faith intent to establish a debtor-creditor relationship when the funds are advanced 54_tc_905 petitioners did not substantiate that there was a loan from mr cummings the only evidence they produced was a purported promissory note for dollar_figure petitioners did not sign the purported promissory note and it was not dated mr cummings did not testify and there was no evidence of repayment we conclude there was no debtor-creditor relationship accordingly we sustain respondent’s determination that phoenix’s gross_receipts were not overreported cost_of_goods_sold cost_of_goods_sold is an offset subtracted from gross_receipts in determining gross_income sec_1_61-3 income_tax regs and is not a deduction see 88_tc_654 any amount claimed as cost_of_goods_sold must be substantiated and taxpayers are required to maintain records sufficient for this purpose sec_6001 nunn v commissioner tcmemo_2002_250 slip op pincite sec_1_6001-1 income_tax regs petitioners contend that ronald purchased construction materials from mr luttrell and that phoenix should be allowed dollar_figure of cost_of_goods_sold petitioners produced purported invoices for these purchases some of these purported invoices included dates and purported signatures of mr luttrell others had no date and no signature one of the invoices that had mr luttrell’s purported signature was dated after his death the purported invoices total dollar_figure which is less than dollar_figure petitioners did not substantiate that these purchases were made from mr luttrell petitioners also contend that phoenix is entitled to an additional dollar_figure of cost_of_goods_sold they contend dollar_figure was for the purchase of concrete made by victor sanchez on behalf of petitioners and that their quickbooks records show payments to mr sanchez they contend the remaining dollar_figure was for the purchase of building materials at home depot petitioners contend that there was an error in their quickbooks records and an amount labeled sherwin williams should have been labeled home depot they provided no additional evidence regarding these materials petitioners did not substantiate adequately these additional costs of goods sold see eg 139_tc_19 finding that the general ledgers alone did not suffice to substantiate the taxpayer’s cost_of_goods_sold aff’d 792_f3d_1146 9th cir the court may estimate the amount of a deductible expense if a taxpayer establishes that an expense is deductible but is unable to substantiate the precise amount see 39_f2d_540 2d cir 85_tc_731 this principle is often referred to as the cohan_rule see eg 46_f3d_760 8th cir aff’g tcmemo_1993_197 this court has applied the cohan_rule or similar principles to estimate a taxpayer’s basis in property and cost_of_goods_sold see wheeler v commissioner tcmemo_2014_204 at the taxpayer must provide a reasonable evidentiary basis for the estimate id evaluating petitioners’ testimony and the other evidence we conclude no adjustments should be made to cost_of_goods_sold phoenix’s car and truck expenses certain expenses specified in sec_274 are subject_to strict substantiation rules no deductions under sec_162 shall be allowed for listed_property as defined in sec_280f unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement sec_274 listed_property includes passenger automobiles and other_property used for transportation sec_280f and ii to meet the heightened substantiation requirements a taxpayer must substantiate the amount time of use and business_purpose of the expense sec_274 see also sec_1_274-5t temporary income_tax regs fed reg date to substantiate by adequate_records the taxpayer must provide an account book a log or a similar record as well as documentary_evidence which are together sufficient to establish each element of an expenditure sec_1_274-5t temporary income_tax regs fed reg date documentary_evidence includes receipts paid bills or similar evidence sec_1_274-5 income_tax regs to substantiate by sufficient evidence corroborating the taxpayer’s own statement the taxpayer must establish each element by the taxpayer’s statement and by direct evidence such as documentary_evidence sec_1_274-5t temporary income_tax regs fed reg date notably sec_274 overrides the cohan_rule 122_tc_305 sec_1_274-5t temporary income_tax regs fed reg date flush language noting that sec_274 supersedes the cohan_rule therefore this court is precluded from estimating any expenses that are covered by sec_274 petitioners contend that phoenix is entitled to a deduction of dollar_figure for_the_use_of a passenger_vehicle they did not provide a log pertaining to the use of the passenger_vehicle or other evidence showing the business use of the vehicle petitioners did not meet the requirements of sec_274 and therefore are not entitled to deduct car and truck expenses of dollar_figure andrew’s car and truck expenses andrew contends that he and sara are entitled to a deduction for car and truck expenses of dollar_figure in support of these expenses he provided hi sec_2011 bank statement on which he circled some of the entries and labeled them as fuel or truck he provided no evidence to show that these were business_expenses or any evidence to meet the requirements of sec_274 accordingly respondent’s disallowance of deductions for these expenses is sustained andrew’s home_office deduction andrew contends that he and sara are entitled to a deduction for previously unclaimed expenses for a home_office no deduction is allowed with respect to a home_office unless allocable to a portion of the dwelling_unit which is exclusively used on a regular basis as the taxpayer’s principal_place_of_business sec_280a c andrew did not provide any evidence to show that a portion of his residence was exclusively used for business or how he calculated that a portion of his residence was used for business see 88_tc_1532 andrew and sara are not entitled to a deduction for the business use of their home accuracy-related_penalty respondent determined that for petitioners are liable for accuracy- related penalties pursuant to sec_6662 respondent contends that petitioners are liable for the accuracy-related_penalties on alternative grounds the underpayments are attributable to negligence or disregard of rules or regulations within the meaning of sec_6662 or there were substantial understatements of income_tax within the meaning of sec_6662 only one accuracy-related_penalty may be applied with respect to any given portion of an underpayment even if that portion is subject_to the penalty on more than one of the grounds set out in sec_6662 sec_1_6662-2 income_tax regs the commissioner bears the burden of production with respect to an individual taxpayer’s liability for penalties sec_7491 once the commissioner meets this burden the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect see rule a 116_tc_438 sec_6751 provides that n o penalty under this title shall be assessed unless the initial determination of such assessment is personally approved in writing by the immediate supervisor of the individual making such determination or such higher level official as the secretary may designate in graev v commissioner t c __ date supplementing and overruling in part 147_tc_460 we held that the commissioner’s burden of production under sec_7491 includes establishing compliance with the supervisory approval requirement of sec_6751 respondent provided a civil penalty approval form meeting the requirements of sec_6751 respondent has satisfied the burden of production with respect to the penalty in each notice_of_deficiency and the burden_of_proof remains with petitioners to show that the penalties are inappropriate see rule a higbee v commissioner t c pincite negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and is the failure to exercise due care or the failure to do what a reasonable and prudent person would do under the circumstances sec_6662 85_tc_934 sec_1_6662-3 income_tax regs negligence also includes any failure by the taxpayer to keep adequate books_and_records to substantiate items properly sec_1_6662-3 income_tax regs petitioners failed to keep adequate_records to substantiate the expenses of phoenix for example they did not keep records that met the requirements of sec_274 respondent sufficiently carried the burden of production with respect to the sec_6662 and b penalties for negligence the sec_6662 penalty may not be imposed with respect to any portion of an underpayment_of_tax for which it is shown that the taxpayer had reasonable_cause and acted in good_faith sec_6664 regulations promulgated under sec_6664 provide that the determination of reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs petitioners did not show reasonable_cause for failing to keep adequate books_and_records in order to substantiate items properly h_r block prepared their tax returns no evidence was produced regarding the information given to the tax_return_preparer we hold that petitioners are liable for the sec_6662 and b penalties for negligence to reflect the foregoing decisions will be entered under rule
